Per Curiam :
We need not discuss the rules of the court below in regard to entering judgment for want of a sufficient affidavit of de*348fence. As that court is more familiar with its own rules, and the practice under them, than we can possibly be, we would not be disposed to reverse for the reasons specified in the second and fourth assignments, unless it had been clearly made to appear that said rules had been violated. This has not been done. Upon the merits, we regard the affidavit of defence as insufficient. The indebtedness to plaintiff is not denied, and the most that the affidavit amounts to is an accord without satisfaction.
' Judgment affirmed.